


Exhibit 10.1




2,100,000 Shares
POST HOLDINGS, INC.

3.75% SERIES B CUMULATIVE PERPETUAL CONVERTIBLE PREFERRED STOCK, $0.01 PAR
VALUE, LIQUIDATION PREFERENCE $100 PER SHARE



PURCHASE AGREEMENT
February 20, 2013





--------------------------------------------------------------------------------




February 20, 2013
Morgan Stanley & Co. LLC
Wells Fargo Securities, LLC
Credit Suisse Securities (USA) LLC


c/o
Morgan Stanley & Co. LLC
1585 Broadway
New York, New York 10036

Ladies and Gentlemen:
Post Holdings, Inc., a Missouri corporation (the “Company”), proposes to issue
and sell to the several purchasers named in Schedule I hereto (the “Initial
Purchasers”) 2,100,000 shares of its 3.75% Series B Cumulative Perpetual
Convertible Preferred Stock, $0.01 par value, Liquidation Preference, $100 per
Share (the “Firm Securities”). The Company also proposes to issue and sell to
the Initial Purchasers not more than an additional 315,000 shares of its 3.75%
Series B Cumulative Perpetual Convertible Preferred Stock, $0.01 par value,
Liquidation Preference, $100 per Share (the “Additional Securities”), if and to
the extent that you, as managers of the offering (the “Managers”), shall have
determined to exercise, on behalf of the Initial Purchasers, the right to
purchase such shares of preferred stock granted to the Initial Purchasers in
Section 2 hereof. The Firm Securities and the Additional Securities are
hereinafter collectively referred to as the “Securities.” The Securities will be
convertible into shares of the Company’s Common Stock, $.01 par value (the
“Underlying Securities”).
The Securities and the Underlying Securities will be offered without being
registered under the Securities Act of 1933, as amended (the “Securities Act”),
to qualified institutional buyers in compliance with the exemption from
registration provided by Rule 144A under the Securities Act.
In connection with the sale of the Securities, the Company has prepared a
preliminary offering memorandum (the “Preliminary Memorandum”) and will prepare
a final offering memorandum (the “Final Memorandum”) including or incorporating
by reference a description of the terms of the Securities and the Underlying
Securities, the terms of the offering and a description of the Company. For
purposes of this Agreement, “Additional Written Offering Communication” means
any written communication (as defined in Rule 405 under the Securities Act) that
constitutes an offer to sell or a solicitation of an offer to buy the Securities
other than the Preliminary Memorandum or the Final Memorandum, and “Time of Sale
Memorandum” means the Preliminary Memorandum together with the Additional
Written Offering Communications, if any, each identified in Schedule II hereto.
As used herein, the terms Preliminary Memorandum, Time of Sale Memorandum and
Final Memorandum shall include the documents, if any, incorporated by reference
therein on the date hereof. The terms “supplement”, “amendment” and “amend” as
used herein with respect to the Preliminary Memorandum, the Time of Sale
Memorandum, the Final Memorandum or any Additional Written Offering
Communication shall include all documents subsequently filed by the Company with
the Securities and Exchange Commission (the “Commission”) pursuant to the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), that are
deemed to be incorporated by reference therein.

1

--------------------------------------------------------------------------------




1.Representations and Warranties. The Company represents and warrants to, and
agrees with, you that:
(a)    (i) Each document, if any, filed or to be filed pursuant to the Exchange
Act and incorporated by reference in the Preliminary Memorandum, the Time of
Sale Memorandum or the Final Memorandum complied or will comply when so filed in
all material respects with the Exchange Act and the applicable rules and
regulations of the Commission thereunder, (ii) the Time of Sale Memorandum does
not, and at the time of each sale of the Securities in connection with the
offering when the Final Memorandum is not yet available to prospective
purchasers and at the Closing Date (as defined in Section 4), the Time of Sale
Memorandum, as then amended or supplemented by the Company, if applicable, will
not, contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading and (iii) the Preliminary Memorandum
does not contain and the Final Memorandum, in the form used by the Initial
Purchasers to confirm sales and on the Closing Date (as defined in Section 4),
will not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, except that the
representations and warranties set forth in this paragraph do not apply to
statements or omissions in the Preliminary Memorandum, the Time of Sale
Memorandum or the Final Memorandum based upon information relating to any
Initial Purchaser furnished to the Company in writing by such Initial Purchaser
through you expressly for use therein.
(b)    Except for the Additional Written Offering Communications, if any,
identified in Schedule II hereto, and electronic road shows, if any, furnished
to you before first use, the Company has not prepared, used or referred to, and
will not, without your prior consent, prepare, use or refer to, any Additional
Written Offering Communication.
(c)    The Company has been duly incorporated, is validly existing as a
corporation in good standing under the laws of the jurisdiction of its
incorporation, has the corporate power and authority to own its material
properties and to conduct its business as described in the Time of Sale
Memorandum and is duly qualified to transact business and is in good standing in
each jurisdiction in which the conduct of its business or its ownership or
leasing of property requires such qualification, except to the extent that the
failure to be so qualified or be in good standing would not have a material
adverse effect on the Company and its subsidiaries, taken as a whole.

2



--------------------------------------------------------------------------------




(d)    Each subsidiary of the Company has been duly incorporated or formed, as
applicable, is validly existing as a corporation or limited liability company,
as applicable, in good standing under the laws of the jurisdiction of its
incorporation or formation, as applicable, has the corporate or limited
liability company power, as applicable, and authority to own its material
properties and to conduct its business as described in the Time of Sale
Memorandum and is duly qualified to transact business and is in good standing in
each jurisdiction in which the conduct of its business or its ownership or
leasing of property requires such qualification, except to the extent that the
failure to be so qualified or be in good standing would not have a material
adverse effect on the Company and its subsidiaries, taken as a whole; all of the
issued shares of capital stock or limited liability company interests, as
applicable, of each subsidiary of the Company have been duly and validly
authorized and issued, are fully paid and non-assessable and are owned directly
by the Company, free and clear of all liens, encumbrances, equities or claims
(each a “Lien”), except those Liens existing under the Credit Agreement, dated
as of February 3, 2012, by and among the Company, Barclays Bank PLC, in its
capacity as Administrative Agent, and the lenders and other agents named
therein, as amended.
(e)    This Agreement has been duly authorized, executed and delivered by the
Company.
(f)    The authorized capital stock of the Company conforms in all material
respects as to legal matters to the description thereof contained in each of the
Time of Sale Memorandum and the Final Memorandum.
(g)    The shares of common stock outstanding prior to the issuance of the
Securities have been duly authorized and are validly issued, fully paid and
non-assessable.
(h)    The Certificate of Designations (the “Certificate”) creating the
Securities, the proposed form of which has been furnished to you, will have been
duly filed with the Secretary of State of Missouri and with all other offices
where such filing is required, on or before the Closing Date.
(i)    The Securities have been duly authorized and, when issued and delivered
in accordance with the terms of this Agreement and the Certificate and the
Company’s Amended and Restated Articles of Incorporation, as amended (the
“Articles”), will be validly issued, fully paid and non-assessable, and the
issuance of such Securities will not be subject to any preemptive or similar
rights.
(j)    The Company has duly authorized and reserved the maximum number of shares
of Underlying Securities issuable upon conversion of the Securities (including
the maximum number of shares of Common Stock that may be issued upon conversion
of the Securities in connection with a fundamental change) (the “Maximum Number
of Underlying Securities”) as of the date the Securities are initially issued,
and, when issued upon conversion of the Securities in accordance with the terms
of the Securities, such Maximum Number of Underlying Securities will be validly
issued, fully paid and non assessable, and the issuance of the Maximum Number of
Underlying Securities will not be subject to any preemptive or similar rights.

3



--------------------------------------------------------------------------------




(k)    The execution and delivery by the Company of, and the performance by the
Company of its obligations under, this Agreement and the Securities will not
conflict with or result in a breach or violation of (i) the Articles or by-laws
of the Company as in effect on the date hereof, (ii) any agreement or other
instrument binding upon the Company or any of its subsidiaries that is material
to the Company and its subsidiaries, taken as a whole, or, (iii) any judgment,
order or decree of any governmental body, agency or court having jurisdiction
over the Company or any subsidiary or (iv) any statute, law, rule or regulation
applicable to the Company or any subsidiary, except in the case of clauses (ii),
(iii) and (iv) where such breach, violation or default would not reasonably be
expected to have a material adverse effect on the condition, financial or
otherwise, or on the earnings, business or operations of the Company and its
subsidiaries, taken as a whole (a “Material Adverse Effect”), and no consent,
approval, authorization or order of, or qualification with, any governmental
body or agency is required for the performance by the Company of its obligations
under this Agreement or the Securities, except such as may be required by the
securities or Blue Sky laws of the various states in connection with the offer
and sale of the Securities and with respect to the approval of the supplemental
listing application with the New York Stock Exchange and except where the
failure to obtain such consents, approvals, authorizations, orders or
qualifications, individually or in the aggregate, would not have a Material
Adverse Effect or materially impair the ability of the Company to consummate the
transactions contemplated by this Agreement.
(l)    There has not occurred any material adverse change, or any development
involving a prospective material adverse change that could reasonably be
expected to cause a Material Adverse Effect, from that set forth in the Time of
Sale Memorandum provided to prospective purchasers of the Securities.
(m)    Other than proceedings accurately described in all material respects in
the Time of Sale Memorandum, there are no legal or governmental proceedings
pending or, to the knowledge of the Company, threatened to which the Company or
any of its subsidiaries is a party or to which any of the properties of the
Company or any of its subsidiaries is subject that would reasonably be expected
to have a Material Adverse Effect, or that would reasonably be expected to have
a material adverse effect on the power or ability of the Company to perform its
obligations under this Agreement or the Securities or to consummate the
transactions contemplated by the Time of Sale Memorandum.

4



--------------------------------------------------------------------------------




(n)    The Company and its subsidiaries (i) are in compliance with any and all
applicable foreign, federal, state and local laws and regulations relating to
the protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”),
(ii) have received all permits, licenses or other approvals required of them
under applicable Environmental Laws to conduct their respective businesses and
(iii) are in compliance with all terms and conditions of any such permit,
license or approval, except where such noncompliance with Environmental Laws,
failure to receive required permits, licenses or other approvals or failure to
comply with the terms and conditions of such permits, licenses or approvals
would not, singly or in the aggregate, have a Material Adverse Effect.
(o)    There are no costs or liabilities associated with Environmental Laws
(including, without limitation, any capital or operating expenditures required
for clean-up, closure of properties or compliance with Environmental Laws or any
permit, license or approval, any related constraints on operating activities and
any potential liabilities to third parties) which would, singly or in the
aggregate, have a Material Adverse Effect.
(p)    The Company is not, and after giving effect to the offering and sale of
the Securities and the application of the proceeds thereof as described in the
Final Memorandum will not be, required to register as an “investment company” as
such term is defined in the Investment Company Act of 1940, as amended (the
“Investment Company Act”).
(q)    Neither the Company nor any affiliate (as defined in Rule 501(b) of
Regulation D under the Securities Act, an “Affiliate”) of the Company has
directly, or through any agent, (i) sold, offered for sale, solicited offers to
buy or otherwise negotiated in respect of, any security (as defined in the
Securities Act) which is or will be integrated with the sale of the Securities
in a manner that would require the registration under the Securities Act of the
Securities or (ii) offered, solicited offers to buy or sold the Securities by
any form of general solicitation or general advertising (as those terms are used
in Regulation D under the Securities Act) or in any manner involving a public
offering within the meaning of Section 4(2) of the Securities Act.
(r)    [Reserved]
(s)    Assuming the accuracy of the representations and warranties of the
Initial Purchasers herein, it is not necessary in connection with the offer,
sale and delivery of the Securities to the Initial Purchasers in the manner
contemplated by this Agreement to register the Securities under the Securities
Act.
(t)    The Securities satisfy the requirements set forth in Rule 144A(d)(3)
under the Securities Act.

5



--------------------------------------------------------------------------------




(u)    Neither the Company nor any of its subsidiaries or affiliates, nor any
director, officer, or employee, nor, to the Company’s knowledge, any agent or
representative of the Company or of any of its subsidiaries or affiliates, has
taken or will take any action in furtherance of an offer, payment, promise to
pay, or authorization or approval of the payment or giving of money, property,
gifts or anything else of value, directly or indirectly, to any “government
official” (including any officer or employee of a government or government-owned
or controlled entity or of a public international organization, or any person
acting in an official capacity for or on behalf of any of the foregoing, or any
political party or party official or candidate for political office) to
influence official action or secure an improper advantage; and the Company and
its subsidiaries and affiliates have conducted their businesses in compliance
with applicable anti-corruption laws and have instituted and maintain and will
continue to maintain policies and procedures designed to promote and achieve
compliance with such laws and with the representation and warranty contained
herein.
(v)    The operations of the Company and its subsidiaries are and have been
conducted at all times in material compliance with all applicable financial
recordkeeping and reporting requirements, including those of the Bank Secrecy
Act, as amended by Title III of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (USA PATRIOT Act), and the applicable anti-money laundering statutes of
jurisdictions where the Company and its subsidiaries conduct business, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Anti-Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its subsidiaries with respect to
the Anti-Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.
(w)    (i) Neither the Company nor any of its subsidiaries, nor any director,
officer, or employee thereof, nor, to the Company’s knowledge, any agent,
affiliate or representative of the Company or any of its subsidiaries, is an
individual or entity (“Person”) that is, or is owned or controlled by a Person
that is:
(A) the subject of any sanctions administered or enforced by the U.S. Department
of Treasury’s Office of Foreign Assets Control (“OFAC”), the United Nations
Security Council (“UNSC”), the European Union (“EU”), Her Majesty’s Treasury
(“HMT”), or other relevant sanctions authority (collectively, “Sanctions”), nor
(B) located, organized or resident in a country or territory that is the subject
of Sanctions (including, without limitation, Burma/Myanmar, Cuba, Iran, Libya,
North Korea, Sudan and Syria).
(ii) The Company will not, directly or indirectly, use the proceeds of the
offering, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other Person:

6



--------------------------------------------------------------------------------




(A) to fund or facilitate any activities or business of or with any Person or in
any country or territory that, at the time of such funding or facilitation, is
the subject of Sanctions; or
(B) in any other manner that will result in a violation of Sanctions by any
Person (including any Person participating in the offering, whether as
underwriter, advisor, investor or otherwise).
(iii) The Company and its subsidiaries have not, since their respective dates of
organization, knowingly engaged in, are not now knowingly engaged in, and will
not engage in, any dealings or transactions with any Person, or in any country
or territory, that at the time of the dealing or transaction is or was the
subject of Sanctions.
(x)    The Company and each of its subsidiaries have filed all federal, state,
local and foreign tax returns required to be filed through the date of this
Agreement or have requested extensions thereof (except where the failure to file
would not, individually or in the aggregate, have a Material Adverse Effect) and
have paid all taxes required to be paid thereon (except for cases in which the
failure to file or pay would not have a Material Adverse Effect, or, except as
currently being contested in good faith and for which reserves required by U.S.
GAAP have been created in the financial statements of the Company), and no tax
deficiency has been determined adversely to the Company or any of its
subsidiaries which has had (nor does the Company nor any of its subsidiaries
have any notice or knowledge of any tax deficiency which could reasonably be
expected to be determined adversely to the Company or its subsidiaries and which
could reasonably be expected to have) a Material Adverse Effect.
(y)    The Company and each of its subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; (iv) the recorded accountability for assets is compared with the
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences; and (v) the interactive data in eXtensible Business
Reporting Language included or incorporated by reference in the Time of Sale
Memorandum is accurate. Except as described in the Time of Sale Memorandum,
since the end of the Company’s most recent audited fiscal year, there has been
(i) no material weakness in the Company’s internal control over financial
reporting (whether or not remediated) and (ii) no change in the Company’s
internal control over financial reporting that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting.

7



--------------------------------------------------------------------------------




(z)    The interactive data in eXtensible Business Reporting Language included
or incorporated by reference in the Time of Sale Memorandum fairly presents the
information called for in all material respects and has been prepared in
accordance with the Commission’s rules and guidelines applicable thereto.
2.    Agreements to Sell and Purchase. The Company hereby agrees to sell to the
several Initial Purchasers, and each Initial Purchaser, upon the basis of the
representations and warranties herein contained, but subject to the conditions
hereinafter stated, agrees, severally and not jointly, to purchase from the
Company the respective numbers of Firm Securities set forth in Schedule I hereto
opposite its name at a purchase price of $97.00 per share (the “Purchase Price”)
plus accrued dividends, if any, to the Closing Date.
On the basis of the representations and warranties contained in this Agreement,
and subject to its terms and conditions, the Company agrees to sell to the
Initial Purchasers the Additional Securities, and the Initial Purchasers shall
have the right to purchase, severally and not jointly, up to 315,000 Additional
Securities at the Purchase Price, provided, however, that the amount paid by the
Initial Purchasers for any Additional Securities shall be reduced by an amount
per share equal to any dividends declared by the Company and payable on the Firm
Securities but not payable on such Additional Securities plus accrued dividends,
if any, to the date of payment and delivery. You may exercise this right on
behalf of the Initial Purchasers in whole or from time to time in part by giving
written notice not later than 30 days after the date of this Agreement. Any
exercise notice shall specify the number of Additional Securities to be
purchased by the Initial Purchasers and the date on which such Additional
Securities are to be purchased. Each purchase date must be at least one business
day after the written notice is given and may not be earlier than the closing
date for the Firm Securities nor later than ten business days after the date of
such notice. Additional Securities may be purchased as provided in Section 4
solely for the purpose of covering sales of securities in excess of the number
of the Firm Securities. On each day, if any, that Additional Securities are to
be purchased (an “Option Closing Date”), each Initial Purchaser agrees,
severally and not jointly, to purchase the number of Additional Securities
(subject to such adjustments to eliminate fractional Securities as you may
determine) that bears the same proportion to the total number of Additional
Securities to be purchased on such Option Closing Date as the number of Firm
Securities set forth in Schedule I opposite the name of such Initial Purchaser
bears to the total number of Firm Securities.
3.    Terms of Offering. You have advised the Company that the Initial
Purchasers will make an offering of the Securities purchased by the Initial
Purchasers hereunder as soon as practicable after this Agreement is entered into
as in your judgment is advisable.
4.    Payment and Delivery. Payment for the Firm Securities shall be made to the
Company in Federal or other funds immediately available in New York City against
delivery of such Firm Securities for the respective accounts of the several
Initial Purchasers at 10:00 a.m., New York City time, on February 26, 2013, or
at such other time on the same or such other date, not later than March 5, 2013,
as shall be designated in writing by you. The time and date of such payment are
hereinafter referred to as the “Closing Date.”

8



--------------------------------------------------------------------------------




Payment for any Additional Securities shall be made to the Company in Federal or
other funds immediately available in New York City against delivery of such
Additional Securities for the respective accounts of the several Initial
Purchasers at 10:00 a.m., New York City time, on the date specified in the
corresponding notice described in Section 2 or at such other time on the same or
on such other date, in any event not later than April 5, 2013, as shall be
designated in writing by you.
The Securities shall be in definitive form or global form, as specified by you,
and registered in such names and in such denominations as you shall request in
writing not later than one full business day prior to the Closing Date or the
applicable Option Closing Date, as the case may be. The Securities shall be
delivered to you on the Closing Date or an Option Closing Date, as the case may
be, for the respective accounts of the several Initial Purchasers, with any
transfer taxes payable in connection with the transfer of the Securities to the
Initial Purchasers duly paid, against payment of the Purchase Price therefor
plus accrued dividends, if any, to the date of payment and delivery.
5.    Conditions to the Initial Purchasers’ Obligations. The several obligations
of the Initial Purchasers to purchase and pay for the Firm Securities on the
Closing Date are subject to the following conditions:
(a)    Subsequent to the execution and delivery of this Agreement and prior to
the Closing Date:
(i)    there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded the Company or any of the securities of the Company or any
of its subsidiaries or in the rating outlook for the Company by any “nationally
recognized statistical rating organization,” as such term is defined in Section
3(a)(62) of the Exchange Act; and
(ii)    there shall not have occurred any change, or any development involving a
prospective change, in the condition, financial or otherwise, or in the
earnings, business or operations of the Company and its subsidiaries, taken as a
whole, from that set forth in the Time of Sale Memorandum provided to the
prospective purchasers of the Securities that, in your judgment, is material and
adverse and that makes it, in your judgment, impracticable to market the
Securities on the terms and in the manner contemplated in the Time of Sale
Memorandum.
(b)    The Initial Purchasers shall have received on the Closing Date a
certificate, dated the Closing Date and signed by an executive officer of the
Company, to the effect set forth in Section 5(a)(i) and to the effect that the
representations and warranties of the Company contained in this Agreement are
true and correct as of the Closing Date and that the Company has complied with
all of the agreements and satisfied all of the conditions on its part to be
performed or satisfied hereunder on or before the Closing Date.

9



--------------------------------------------------------------------------------




The officer signing and delivering such certificate may rely upon his or her
knowledge as to proceedings threatened.
(c)    The Initial Purchasers shall have received on the Closing Date an opinion
of Lewis, Rice & Fingersh, L.C., outside counsel for the Company, dated the
Closing Date, substantially to the effect set forth in Exhibit A-1. Such opinion
shall be rendered to the Initial Purchasers at the request of the Company and
shall so state therein, and the Initial Purchasers shall have received on the
Closing Date an opinion of Diedre Gray, General Counsel of the Company, dated
the Closing Date, substantially to the effect set forth in Exhibit A-2.
(d)    The Initial Purchasers shall have received on the Closing Date an opinion
of Davis Polk & Wardwell LLP, counsel for the Initial Purchasers, dated the
Closing Date.
(e)    The Initial Purchasers shall have received on each of the date hereof and
the Closing Date a letter, dated the date hereof or the Closing Date, as the
case may be, in form and substance satisfactory to the Initial Purchasers, from
PricewaterhouseCoopers LLP, independent public accountants, containing
statements and information of the type ordinarily included in accountants’
“comfort letters” to underwriters with respect to the financial statements and
certain financial information contained in or incorporated by reference into the
Time of Sale Memorandum and the Final Memorandum; provided that the letter
delivered on the Closing Date shall use a “cut-off date” not earlier than the
date hereof.
(f)    The “lock‑up” agreements, each substantially in the form of Exhibit B
hereto, between you and certain officers and directors of the Company relating
to sales and certain other dispositions of shares of common stock or certain
other securities, delivered to you on or before the date hereof, shall be in
full force and effect on the Closing Date.
(g)    The Maximum Number of Underlying Securities as of the date the Securities
are initially issued shall have been approved for listing, subject to notice of
issuance, on the New York Stock Exchange, and evidence thereof shall have been
provided to the Initial Purchasers.
The several obligations of the Initial Purchasers to purchase Additional
Securities hereunder are subject to the delivery to you on the applicable Option
Closing Date of the items listed in subsections (b), (c), (d) and (e) of this
Section 5 and such other documents as you may reasonably request with respect to
the good standing of the Company, the due authorization and issuance of the
Additional Securities to be sold on such Option Closing Date and other matters
related to the issuance of such Additional Securities.

10



--------------------------------------------------------------------------------




6.    Covenants of the Company. The Company covenants with each Initial
Purchaser as follows:
(a)    To furnish to you in New York City, without charge, prior to 10:00 a.m.
New York City time on the business day next succeeding the date of this
Agreement and during the period mentioned in Section 6(d) or (e), as many copies
of the Time of Sale Memorandum, the Final Memorandum, any documents incorporated
by reference therein and any supplements and amendments thereto as you may
reasonably request.
(b)    Before amending or supplementing the Preliminary Memorandum, the Time of
Sale Memorandum or the Final Memorandum, to furnish to you a copy of each such
proposed amendment or supplement and not to use any such proposed amendment or
supplement to which you reasonably object; provided that nothing in this section
shall prohibit the Company from complying with its obligations under law or the
rules of the New York Stock Exchange.
(c)    To furnish to you a copy of each proposed Additional Written Offering
Communication to be prepared by or on behalf of, used by, or referred to by the
Company and not to use or refer to any proposed Additional Written Offering
Communication to which you reasonably object.
(d)    If the Time of Sale Memorandum is being used to solicit offers to buy the
Securities at a time when the Final Memorandum is not yet available to
prospective purchasers and any event shall occur or condition exist as a result
of which it is necessary to amend or supplement the Time of Sale Memorandum in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, or if, in the opinion of counsel for the
Initial Purchasers, it is necessary to amend or supplement the Time of Sale
Memorandum to comply with applicable law, forthwith to prepare and furnish, at
its own expense, to the Initial Purchasers and to any dealer upon request,
either amendments or supplements to the Time of Sale Memorandum so that the
statements in the Time of Sale Memorandum as so amended or supplemented will
not, in the light of the circumstances under which they were made, when
delivered to a prospective purchaser, be misleading or so that the Time of Sale
Memorandum, as amended or supplemented, will comply with applicable law.
(e)    If, during such period after the date hereof and prior to the date on
which all of the Securities shall have been sold by the Initial Purchasers, any
event shall occur or condition exist as a result of which it is necessary to
amend or supplement the Final Memorandum in order to make the statements
therein, in the light of the circumstances under which they were made when the
Final Memorandum is delivered to a purchaser, not misleading, or if, in the
opinion of counsel for the Initial Purchasers, it is necessary to amend or
supplement the Final Memorandum to comply with applicable law, forthwith to
prepare and furnish, at its own expense, to the Initial Purchasers, either
amendments or supplements to the Final Memorandum so that the statements in the
Final Memorandum as so amended or supplemented will not, in the light of the
circumstances under which they were made when the Final Memorandum is delivered
to a purchaser, be misleading or so that the Final Memorandum, as amended or
supplemented, will comply with applicable law.

11



--------------------------------------------------------------------------------




(f)    To endeavor to qualify the Securities for offer and sale under the
securities or Blue Sky laws of such jurisdictions as you shall reasonably
request; provided that in no event shall the Company be obligated to qualify to
do business in any jurisdiction where it is not now so qualified or to take any
action that would subject it to service of process in suits, other than those
arising out of the offering or sale of the Securities, in any jurisdiction where
it is not now so subject.
(g)    Whether or not the transactions contemplated in this Agreement are
consummated or this Agreement is terminated, to pay or cause to be paid all
expenses incident to the performance of its obligations under this Agreement,
including: (i) the fees, disbursements and expenses of the Company’s counsel and
the Company’s accountants in connection with the issuance and sale of the
Securities and all other fees or expenses in connection with the preparation of
the Preliminary Memorandum, the Time of Sale Memorandum, the Final Memorandum,
any Additional Written Offering Communication prepared by or on behalf of, used
by, or referred to by the Company and any amendments and supplements to any of
the foregoing, including all printing costs associated therewith, and the
delivering of copies thereof to the Initial Purchasers, in the quantities herein
above specified, (ii) all costs and expenses related to the transfer and
delivery of the Securities to the Initial Purchasers, including any transfer or
other taxes payable thereon, (iii) the cost of printing or producing any Blue
Sky or legal investment memorandum in connection with the offer and sale of the
Securities under state securities laws and all expenses in connection with the
qualification of the Securities for offer and sale under state securities laws
as provided in Section 6(f) hereof, including filing fees and the reasonable
fees and disbursements of counsel for the Initial Purchasers in connection with
such qualification and in connection with the Blue Sky or legal investment
memorandum, (iv) any fees charged by rating agencies for the rating of the
Securities, (v) the fees and expenses, if any, incurred in connection with the
admission of the Securities for trading any appropriate market system, (vi) the
costs and charges of any transfer agent, registrar or depositary, (vii) the cost
of the preparation, issuance and delivery of the Securities, (viii) the costs
and expenses of the Company relating to investor presentations on any “road
show” undertaken in connection with the marketing of the offering of the
Securities, including, without limitation, expenses associated with the
preparation or dissemination of any electronic road show, expenses associated
with production of road show slides and graphics, fees and expenses of any
consultants engaged in connection with the road show presentations with the
prior approval of the Company, travel and lodging expenses of the
representatives and officers of the Company and any such consultants, and the
cost of any aircraft chartered in connection with the road show, (ix) the
document production charges and expenses associated with printing this Agreement
and (x) all other cost and expenses incident to the performance of the
obligations of the Company hereunder for which provision is not otherwise made
in this Section. It is understood, however, that except as provided in this
Section, Section 8, and the last paragraph of Section 10, the Initial Purchasers
will pay all of their costs and expenses, including fees and disbursements of
their counsel, transfer taxes payable on resale of any of the Securities by them
and any advertising expenses connected with any offers they may make.

12



--------------------------------------------------------------------------------




(h)    Neither the Company nor any Affiliate will sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in the Securities Act) which could be integrated with the sale of the
Securities in a manner which would require the registration under the Securities
Act of the Securities.
(i)    Not to solicit any offer to buy or offer or sell the Securities or the
Underlying Securities by means of any form of general solicitation or general
advertising (as those terms are used in Regulation D under the Securities Act)
or in any manner involving a public offering within the meaning of Section 4(2)
of the Securities Act.
(j)    While any of the Securities or the Underlying Securities remain
“restricted securities” within the meaning of the Securities Act, to make
available, upon request, to any seller of such Securities the information
specified in Rule 144A(d)(4) under the Securities Act, unless the Company is
then subject to Section 13 or 15(d) of the Exchange Act.
(k)    During the period of two years after the Closing Date or any Option
Closing Date, if later, the Company will not be, nor will it become, an open-end
investment company, unit investment trust or face-amount certificate company
that is or is required to be registered under Section 8 of the Investment
Company Act.
(l)    [Reserved]
(m)    During the period of one year after the Closing Date or any Option
Closing Date, if later, the Company will not resell, and will use its best
efforts to prevent any of its affiliates (as defined in Rule 144 under the
Securities Act) from reselling, any of the Securities, or the Underlying
Securities issued upon conversion of any such Securities, which constitute
“restricted securities” under Rule 144 that have been reacquired by any of them.
(n)    Not to take any action prohibited by Regulation M under the Exchange Act
in connection with the distribution of the Securities contemplated hereby.
(o)    To reserve and keep available at all times, free of preemptive rights,
the Maximum Number of Underlying Securities, including any increase to the
Maximum Number of Underlying Securities as a result of the Company’s receipt of
the requisite approval by the holders of the Common Stock to increase the “Share
Cap” (as defined in the Certificate) to the “Adjusted Share Cap” (as defined in
the Certificate) (the “Shareholder Approval”).

13



--------------------------------------------------------------------------------




(p)    To use all reasonable efforts to maintain the listing of the Maximum
Number of Underlying Securities, including any increase to the Maximum Number of
Underlying Securities as a result of the Company’s receipt of the Shareholder
Approval, on the New York Stock Exchange for so long as the Securities are
outstanding.
The Company also agrees that, without the prior written consent of Morgan
Stanley & Co. LLC, Wells Fargo Securities, LLC and Credit Suisse Securities
(USA) LLC on behalf of the Initial Purchasers, it will not, during the period
ending 90 days after the date of the Final Memorandum ( the “Restricted
Period”), (1) offer, pledge, sell, contract to sell, sell any option or contract
to purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, lend, or otherwise transfer or dispose of, directly or
indirectly, any shares of common stock or any securities convertible into or
exercisable or exchangeable for common stock or (2) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of the common stock, whether any such transaction
described in clause (1) or (2) above is to be settled by delivery of common
stock or such other securities, in cash or otherwise. The foregoing sentence
shall not apply to (a) the sale of the Securities under this Agreement, (b) the
issuance by the Company of any shares of common stock upon the exercise of an
option or warrant or the conversion of a security outstanding on the date
hereof, (c) any grants under the Company’s equity or stock plans in accordance
with the terms of such plans as described in the Time of Sale Memorandum, as
such plans may be amended, (d) common stock or rights to receive common stock
(including securities convertible into or exercisable or exchangeable for common
stock) issued or contemplated to be issued in connection with an acquisition or
with a strategic or minority investment transaction; provided that (i) the
aggregate number of shares of common stock issued or issuable upon exchange or
conversion of any securities convertible into or exchangeable for common stock
under clause (d) during the 90-day restricted period shall not exceed 15.0% of
the total number of shares of common stock issued and outstanding as of the date
of such acquisition or strategic or minority investment transaction, as the case
may be, and (ii) any recipient of such common stock or rights to receive common
stock (including securities convertible into or exercisable or exchangeable for
common stock) shall have executed and delivered to the Managers a lock-up letter
in the form of Exhibit B hereto or (e) the establishment of a trading plan
pursuant to Rule 10b5-1 under the Exchange Act for the transfer of shares of
common stock, provided that (i) such plan does not provide for the transfer of
common stock during the Restricted Period and (ii) to the extent a public
announcement or filing under the Exchange Act, if any, is required of or
voluntarily made by the Company regarding the establishment of such plan, such
announcement or filing shall include a statement to the effect that no transfer
of Common Stock may be made under such plan during the Restricted Period.

14



--------------------------------------------------------------------------------




The Company also agrees that, without the prior written consent of Morgan
Stanley & Co. LLC, Wells Fargo Securities, LLC and Credit Suisse Securities
(USA) LLC on behalf of the Initial Purchasers, it will not, during the period
beginning on the date hereof and continuing to and including the Closing Date,
offer, sell, contract to sell or otherwise dispose of any preferred stock of the
Company or warrants to purchase preferred stock of the Company substantially
similar to the Securities (other than the sale of the Securities under this
Agreement).
7.    Offering of Securities; Restrictions on Transfer. (a) Each Initial
Purchaser, severally and not jointly, represents and warrants that such Initial
Purchaser is a qualified institutional buyer as defined in Rule 144A under the
Securities Act (a “QIB”). Each Initial Purchaser, severally and not jointly,
agrees with the Company that (i) it will not solicit offers for, or offer or
sell, such Securities by any form of general solicitation or general advertising
(as those terms are used in Regulation D under the Securities Act) or in any
manner involving a public offering within the meaning of Section 4(2) of the
Securities Act and (ii) it will solicit offers for such Securities only from,
and will offer such Securities only to, persons that it reasonably believes to
be QIBs that in purchasing such Securities are deemed to have represented and
agreed as provided in the Final Memorandum under the caption “Transfer
Restrictions”.
8.    Indemnity and Contribution. (a) The Company agrees to indemnify and hold
harmless each Initial Purchaser, each person, if any, who controls any Initial
Purchaser within the meaning of either Section 15 of the Securities Act or
Section 20 of the Exchange Act, and each affiliate of any Initial Purchaser
within the meaning of Rule 405 under the Securities Act from and against any and
all losses, claims, damages and liabilities (including, without limitation, any
legal or other expenses reasonably incurred in connection with defending or
investigating any such action or claim) caused by any untrue statement or
alleged untrue statement of a material fact contained in the Preliminary
Memorandum, the Time of Sale Memorandum or any amendment or supplement thereto,
any Additional Written Offering Communication prepared by or on behalf of, used
by, or referred to by the Company, any “road show” as defined in Rule 433(h)
under the Securities Act (a “road show”) or the Final Memorandum or any
amendment or supplement thereto, or caused by any omission or alleged omission
to state therein a material fact necessary to make the statements therein in the
light of the circumstances under which they were made not misleading, except
insofar as such losses, claims, damages or liabilities are caused by any such
untrue statement or omission or alleged untrue statement or omission based upon
information relating to any Initial Purchaser furnished to the Company in
writing by such Initial Purchaser through you expressly for use therein.
(b)    Each Initial Purchaser agrees, severally and not jointly, to indemnify
and hold harmless the Company, its directors, its officers and each person, if
any, who controls the Company within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act to the same extent as the
foregoing indemnity from the Company to such Initial Purchaser, but only with
reference to information relating to such Initial Purchaser furnished to the
Company in writing by such Initial Purchaser through you expressly for use in
the Preliminary Memorandum, the Time of Sale Memorandum, any Additional Written
Offering Communication prepared by or on behalf of, used by or referred to by
the Company, road show, or the Final Memorandum or any amendment or supplement
thereto.

15



--------------------------------------------------------------------------------




(c)    In case any proceeding (including any governmental investigation) shall
be instituted involving any person in respect of which indemnity may be sought
pursuant to Section 8(a) or 8(b), such person (the “indemnified party”) shall
promptly notify the person against whom such indemnity may be sought (the
“indemnifying party”) in writing; provided, however, that the failure to so
notify the indemnifying party will not relieve it from any liability which it
may have to any indemnified party under Section 8(a) or 8(b) except to the
extent that it has been materially prejudiced by such failure (through the
forfeiture of substantive rights and defenses) and shall not relieve the
indemnifying party from any liability that the indemnifying party may have to an
indemnified party other than under Section 8(a) or 8(b). The indemnifying party,
upon request of the indemnified party, shall retain counsel reasonably
satisfactory to the indemnified party to represent the indemnified party and any
others the indemnifying party may designate in such proceeding and shall pay the
fees and disbursements of such counsel related to such proceeding. In any such
proceeding, any indemnified party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such indemnified party unless (i) the indemnifying party and the indemnified
party shall have mutually agreed to the retention of such counsel or (ii) the
named parties to any such proceeding (including any impleaded parties) include
both the indemnifying party and the indemnified party and representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. It is understood that the indemnifying party
shall not, in respect of the legal expenses of any indemnified party in
connection with any proceeding or related proceedings in the same jurisdiction,
be liable for the fees and expenses of more than one separate firm (in addition
to any local counsel) for all such indemnified parties and that all such fees
and expenses shall be reimbursed as they are incurred. Such firm shall be
designated in writing by you, in the case of parties indemnified pursuant to
Section 8(a), and by the Company, in the case of parties indemnified pursuant to
Section 8(b). The indemnifying party shall not be liable for any settlement of
any proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, the indemnifying
party agrees to indemnify the indemnified party from and against any loss or
liability by reason of such settlement or judgment. Notwithstanding the
foregoing sentence, if at any time an indemnified party shall have requested an
indemnifying party to reimburse the indemnified party for fees and expenses of
counsel as contemplated by the second and third sentences of this paragraph, the
indemnifying party agrees that it shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by such indemnifying party of the
aforesaid request and (ii) such indemnifying party shall not have reimbursed the
indemnified party in accordance with such request prior to the date of such
settlement. No indemnifying party shall, without the prior written consent of
the indemnified party, effect any settlement of any pending or threatened
proceeding in respect of which any indemnified party is or could have been a
party and indemnity could have been sought hereunder by such indemnified party,
unless such settlement includes an unconditional release of such indemnified
party from all liability on claims that are the subject matter of such
proceeding.

16



--------------------------------------------------------------------------------




(d)    To the extent the indemnification provided for in Section 8(a) or 8(b) is
unavailable to an indemnified party or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each indemnifying party
under such paragraph, in lieu of indemnifying such indemnified party thereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages or liabilities (i) in such proportion as
is appropriate to reflect the relative benefits received by the Company on the
one hand and the Initial Purchasers on the other hand from the offering of the
Securities or (ii) if the allocation provided by clause 8(d)(i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause 8(d)(i) above but also the
relative fault of the Company on the one hand and of the Initial Purchasers on
the other hand in connection with the statements or omissions that resulted in
such losses, claims, damages or liabilities, as well as any other relevant
equitable considerations. The relative benefits received by the Company on the
one hand and the Initial Purchasers on the other hand in connection with the
offering of the Securities shall be deemed to be in the same respective
proportions as the net proceeds from the offering of the Securities (before
deducting expenses) received by the Company and the total discounts and
commissions received by the Initial Purchasers bear to the aggregate offering
price of the Securities. The relative fault of the Company on the one hand and
of the Initial Purchasers on the other hand shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Company or by the Initial Purchasers and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. The Initial Purchasers’
respective obligations to contribute pursuant to this Section 8 are several in
proportion to the respective number of Securities they have purchased hereunder,
and not joint.
(e)    The Company and the Initial Purchasers agree that it would not be just or
equitable if contribution pursuant to this Section 8 were determined by pro rata
allocation (even if the Initial Purchasers were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in Section 8(d). The amount paid or payable
by an indemnified party as a result of the losses, claims, damages and
liabilities referred to in Section 8(d) shall be deemed to include, subject to
the limitations set forth above, any legal or other expenses reasonably incurred
by such indemnified party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this Section 8, no Initial
Purchaser shall be required to contribute any amount in excess of the amount by
which the total price at which the Securities resold by it in the initial
placement of such Securities were offered to investors exceeds the amount of any
damages that such Initial Purchaser has otherwise been required to pay by reason
of such untrue or alleged untrue statement or omission or alleged omission. No
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. The remedies
provided for in this Section 8 are not exclusive and shall not limit any rights
or remedies which may otherwise be available to any indemnified party at law or
in equity.

17



--------------------------------------------------------------------------------




(f)    The indemnity and contribution provisions contained in this Section 8 and
the representations, warranties and other statements of the Company contained in
this Agreement shall remain operative and in full force and effect regardless of
(i) any termination of this Agreement, (ii) any investigation made by or on
behalf of any Initial Purchaser, any person controlling any Initial Purchaser or
any affiliate of any Initial Purchaser or by or on behalf of the Company, its
officers or directors or any person controlling the Company and (iii) acceptance
of and payment for any of the Securities.
9.    Termination. The Initial Purchasers may terminate this Agreement by notice
given by you to the Company, if after the execution and delivery of this
Agreement and prior to the Closing Date (i) trading generally shall have been
suspended or materially limited on, or by, as the case may be, any of the New
York Stock Exchange, the NYSE MKT LLC, the NASDAQ Global Market, the Chicago
Board of Options Exchange, the Chicago Mercantile Exchange or the Chicago Board
of Trade, (ii) trading of any securities of the Company shall have been
suspended on any exchange or in any over‑the‑counter market, (iii) a material
disruption in securities settlement, payment or clearance services in the United
States shall have occurred, (iv) any moratorium on commercial banking activities
shall have been declared by Federal or New York State authorities or (v) there
shall have occurred any outbreak or escalation of hostilities, or any change in
financial markets or any calamity or crisis that, in your judgment, is material
and adverse and which, singly or together with any other event specified in this
clause (v), makes it, in your judgment, impracticable or inadvisable to proceed
with the offer, sale or delivery of the Securities on the terms and in the
manner contemplated in the Time of Sale Memorandum or the Final Memorandum.
10.    Effectiveness; Defaulting Initial Purchasers. This Agreement shall become
effective upon the execution and delivery hereof by the parties hereto.

18



--------------------------------------------------------------------------------




If, on the Closing Date, or an Option Closing Date, as the case may be, any one
or more of the Initial Purchasers shall fail or refuse to purchase Securities
that it or they have agreed to purchase hereunder on such date, and the
aggregate number of Securities which such defaulting Initial Purchaser or
Initial Purchasers agreed but failed or refused to purchase is not more than
one‑tenth of the aggregate number of Securities to be purchased on such date,
the other Initial Purchasers shall be obligated severally in the proportions
that the number of Firm Securities set forth opposite their respective names in
Schedule I bears to the aggregate number of Firm Securities set forth opposite
the names of all such non‑defaulting Initial Purchasers, or in such other
proportions as you may specify, to purchase the Securities which such defaulting
Initial Purchaser or Initial Purchasers agreed but failed or refused to purchase
on such date; provided that in no event shall the number of Securities that any
Initial Purchaser has agreed to purchase pursuant to this Agreement be increased
pursuant to this Section 10 by an amount in excess of one‑ninth of such number
of Securities without the written consent of such Initial Purchaser. If, on the
Closing Date any Initial Purchaser or Initial Purchasers shall fail or refuse to
purchase Firm Securities which it or they have agreed to purchase hereunder on
such date and the aggregate number of Securities with respect to which such
default occurs is more than one‑tenth of the aggregate number of Firm Securities
to be purchased on such date, and arrangements satisfactory to you and the
Company for the purchase of such Firm Securities are not made within 36 hours
after such default, this Agreement shall terminate without liability on the part
of any non‑defaulting Initial Purchaser or of the Company. In any such case
either you or the Company shall have the right to postpone the Closing Date, but
in no event for longer than seven days, in order that the required changes, if
any, in the Time of Sale Memorandum, the Final Memorandum or in any other
documents or arrangements may be effected. If, on an Option Closing Date, any
Initial Purchaser or Initial Purchasers shall fail or refuse to purchase
Additional Securities and the aggregate number of Additional Securities with
respect to which such default occurs is more than one-tenth of the aggregate
number of Additional Securities to be purchased on such Option Closing Date, the
non-defaulting Initial Purchasers shall have the option to (a) terminate their
obligation hereunder to purchase the Additional Securities to be sold on such
Option Closing Date or (b) purchase not less than the number of Additional
Securities that such non-defaulting Initial Purchasers would have been obligated
to purchase in the absence of such default. Any action taken under this
paragraph shall not relieve any defaulting Initial Purchaser from liability to
the Company, any other Initial Purchaser or otherwise in respect of any default
of such Initial Purchaser under this Agreement.
If this Agreement shall be terminated by the Initial Purchasers, or any of them,
because of any failure or refusal on the part of the Company to comply with the
terms or to fulfill any of the conditions of this Agreement, or if for any
reason the Company shall be unable to perform its obligations under this
Agreement, the Company will reimburse the Initial Purchasers or such Initial
Purchasers as have so terminated this Agreement with respect to themselves,
severally, for all out-of-pocket expenses (including the fees and disbursements
of their counsel) reasonably incurred by such Initial Purchasers in connection
with this Agreement or the offering contemplated hereunder.
11.    Entire Agreement. (a) This Agreement, together with any contemporaneous
written agreements and any prior written agreements (to the extent not expressly
superseded by this Agreement) that relate to the offering of the Securities,
represents the entire agreement between the Company and the Initial Purchasers
with respect to the preparation of the Preliminary Memorandum, the Time of Sale
Memorandum, the Final Memorandum, the conduct of the offering, and the purchase
and sale of the Securities.

19



--------------------------------------------------------------------------------




(b)    The Company acknowledges that in connection with the offering of the
Securities: (xi) the Initial Purchasers have acted at arms length, are not
agents of, and owe no fiduciary duties to, the Company or any other person,
(xii) the Initial Purchasers owe the Company only those duties and obligations
set forth in this Agreement and prior written agreements (to the extent not
superseded by this Agreement) if any, and (xiii) the Initial Purchasers may have
interests that differ from those of the Company. The Company waives to the full
extent permitted by applicable law any claims it may have against the Initial
Purchasers arising from an alleged breach of fiduciary duty in connection with
the offering of the Securities.
12.    Counterparts. This Agreement may be signed in two or more counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.
13.    Applicable Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York.
14.    Headings. The headings of the sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed a part of
this Agreement.
15.    Notices. All communications hereunder shall be in writing and effective
only upon receipt and if to the Initial Purchasers shall be delivered, mailed or
sent to you at in care of (i) Morgan Stanley & Co. LLC, 1585 Broadway, New York,
New York 10036, Attention: Convertible Debt Syndicate Desk, with a copy to the
Legal Department, (ii) Wells Fargo Securities, LLC, 375 Park Avenue, New York,
New York 10152, Attention: Equity Syndicate Department (fax no: (212) 214-5918)
and (iii) Credit Suisse Securities (USA) LLC, 11 Madison Avenue, New York, New
York 10010, Attn: LCD-IBD; and if to the Company shall be delivered, mailed or
sent to 2503 South Hanley Road, St. Louis, MO 63144, Attention: General Counsel,
with a copy to Lewis, Rice & Fingersh, L.C., 600 Washington Avenue, Suite 2500,
St. Louis, Missouri 63101, Attention: Thomas C. Erb.
[Signature pages follow]

20



--------------------------------------------------------------------------------




Very truly yours,

POST HOLDINGS, INC.
By:
/s/ Robert Vitale
 
Name: Robert Vitale
 
Title: Chief Financial Officer





































































[Signature page to Purchase Agreement]





    

--------------------------------------------------------------------------------




Accepted as of the date hereof
Morgan Stanley & Co. LLC
Wells Fargo Securities, LLC
Credit Suisse Securities (USA) LLC


Acting severally on behalf of themselves and the several Initial Purchasers
named in Schedule I hereto.
By: Morgan Stanley & Co. LLC
By:
/s/ Joel Carter
 
Name: Joel Carter
 
Title: Executive Director



By:    Wells Fargo Securities, LLC
By:
/s/ David Herman
 
Name: David Herman






Title: Director





By:     Credit Suisse Securities (USA) LLC
By:
/s/ Hugh Paisley
 
Name: Hugh Paisley




Title: Director















[Signature page to Purchase Agreement]



    

--------------------------------------------------------------------------------




SCHEDULE I
Initial Purchaser
Number of Firm Securities to be Purchased
Morgan Stanley & Co. LLC
1,050,000
Wells Fargo Securities, LLC
630,000
Credit Suisse Securities (USA) LLC
420,000
Total:
2,100,000








I-1
    

--------------------------------------------------------------------------------




SCHEDULE II
Time of Sale Memorandum
1.
Preliminary Memorandum issued February 19, 2013

2.
Pricing term sheet dated February 20, 2013






II-1

--------------------------------------------------------------------------------




EXHIBIT A-1
OPINION OF COUNSEL FOR THE COMPANY
The opinion of the counsel for the Company, to be delivered pursuant to
Section 5(c) of the Purchase Agreement shall be to the effect that:
A.The Company has been duly incorporated under the general corporation law of
the State of Missouri. The Company is validly existing as a corporation, and is
in good standing under the laws of the State of Missouri. The Company has the
corporate power and authority to own its property and to conduct its business as
described in the Time of Sale Memorandum and, based solely on good standing
certificates, dated the dates set forth on Exhibit A attached hereto, from the
Secretaries of State of the applicable jurisdictions set forth on Exhibit A, the
Company is duly qualified to transact business and is in good standing as a
foreign corporation company in the jurisdictions set forth on Exhibit A.
B.    Post US has been duly organized under the LLCA. Post US is validly
existing as a limited liability company, and is in good standing under the laws
of the State of Delaware. Post US has the limited liability company power and
authority to own its property and to conduct its business as described in the
Time of Sale Memorandum and, based solely on good standing certificates, dated
the dates set forth on Exhibit A attached hereto, from the Secretaries of State
of the applicable jurisdictions set forth on Exhibit A, Post US is duly
qualified to transact business and is in good standing as a foreign corporation
company in the jurisdictions set forth on Exhibit A. The limited liability
company interest of the sole member of Post US has been validly issued. Under
the LLCA and the Amended and Restated Limited Liability Company Agreement, dated
as of August 28, 2012, of Post US, the member of Post US has no obligation to
make further payments for its acquisition of interests in Post US or
contributions to Post US solely by reason of its ownership of such limited
liability company interests in Post US. To our knowledge, the limited liability
company interest in Post US is owned directly by the Company free and clear of
all liens, encumbrances, equities or claims (each a “Lien”), except those Liens
existing under the Credit Agreement, dated as of February 3, 2012, by and among
the Company, Barclays Bank PLC, in its capacity as Administrative Agent, and the
lenders and other agents named therein, as amended.
C.    The Purchase Agreement has been duly authorized, executed and delivered by
the Company.
D.    The authorized capital stock of the Company conforms as to legal matters
to the description thereof contained in each of the Time of Sale Memorandum and
the Final Memorandum.
E.    The shares of common stock outstanding on the Closing Date have been duly
authorized and are validly issued, fully paid and non assessable.
F.    The Certificate of Designation creating the Securities has been duly filed
with the Secretary of State of Missouri.
G.    The Securities have been duly authorized and, when issued and delivered in
accordance with the terms of the Purchase Agreement, will be validly issued,
fully paid, non-assessable, and not subject to any preemptive or similar rights.
H.    The Maximum Number of Underlying Securities issuable upon conversion of
the Securities as of the date hereof has been duly authorized and reserved, and,
when issued upon conversion of the Securities in accordance with the terms of
the Securities, any Underlying Securities will be validly issued, fully paid,
non assessable and not subject to any preemptive or similar rights.

A-1-1

--------------------------------------------------------------------------------




I.    The execution and delivery by the Company of, and the performance by the
Company of its obligations under, the Purchase Agreement and the Securities,
including the issuance and delivery of the Underlying Securities upon conversion
of the Securities, do not conflict with or will not result in a breach or
violation of (i) the Amended and Restated Articles of Incorporation, as amended,
or bylaws, as amended to date, of the Company, (ii) any U.S. federal or Missouri
or Delaware (under the LLCA) state statute, any rule, order or regulation known
to us of any U.S. federal or Missouri or Delaware (under the LLCA) state court
or governmental agency or body having jurisdiction over the Company or any of
its properties, (iii) to our knowledge, any agreement filed as an exhibit to the
Company’s Annual Report on Form 10-K for the year ended September 30, 2012 or
the Company’s Quarterly Report on Form 10-Q for the quarter ended December 31,
2012, or, (iv) to our knowledge, any judgment, order or decree of any
governmental body, agency or court having jurisdiction over the Company or any
subsidiary. No consent, approval, authorization or order of, or qualification
with, any federal, Missouri or Delaware (under the LLCA) state court or
governmental body or agency is required for the performance by the Company of
its obligations under the Purchase Agreement or the Securities, except such as
may be required by the securities or Blue Sky laws of the various states in
connection with the offer and sale of the Securities or as may otherwise be
required by the Purchase Agreement.
J.    The Company is not, and after giving effect to the offering and sale of
the Securities and the application of the proceeds thereof as described in the
Final Memorandum will not be, required to register as an “investment company” as
such term is defined in the Investment Company Act of 1940, as amended.
K.    The statements relating to legal matters, documents or proceedings
included in the Time of Sale Memorandum and the Final Memorandum under the
captions “Description of the Convertible Preferred Stock” and “Description of
Capital Stock” insofar as such statements purport to constitute summaries of the
legal matters, documents or proceedings referred to therein, accurately
summarize such matters, documents or proceedings in all material respects.
L.    The statements in each of the Time of Sale Memorandum and the Final
Memorandum under the caption “Material U.S. Federal Income Tax Considerations,”
insofar as such statements constitute a summary of the United States federal tax
laws referred to therein, accurately summarize in all material respects the
United States federal tax laws referred to therein.
M.    Each document filed pursuant to the Exchange Act and incorporated by
reference in the Time of Sale Memorandum or Final Memorandum (except for (i) the
financial statements and financial schedules and other financial and statistical
data included therein, and (ii) Forms 8-K, as to any of which we express no
opinion) appeared on its face to be appropriately responsive as of its filing
date in all material respects to the Exchange Act and the applicable rules and
regulations of the Commission thereunder.
N.    Based upon the representations, warranties and agreements of the Company
in the Purchase Agreement and of the Initial Purchasers in the Purchase
Agreement, and the due performance by, and compliance with, the Company and the
Initial Purchasers of their respective covenants and agreements as set forth in
the Purchase Agreement, it is not necessary in connection with the offer, sale
and delivery of the Securities to the Initial Purchasers under the Purchase
Agreement or in connection with the initial resale of such Securities by the
Initial Purchasers to register the Securities under the Securities Act of 1933,
it being understood that no opinion is expressed as to any subsequent resale of
any Security or Underlying Security.
O.    During the preparation of the Time of Sale Memorandum and the Final
Memorandum, we have participated in conferences with officers and other
representatives of the Company and its subsidiaries, representatives of the
independent accountants for the Company and you and your representatives and
counsel, at which conferences the contents of the Time of Sale Memorandum and
the Final Memorandum and related matters were discussed, reviewed and revised.
Although we are not passing

A-1-2

--------------------------------------------------------------------------------




upon, and do not assume any responsibility for, the accuracy, completeness or
fairness of such contents (except to the extent specified in the foregoing
opinions D, K and L), and have not made any independent investigation or
verification thereof, on the basis of the information which was developed in the
course thereof, considered in light of our understanding of applicable law and
the experience we have gained through our practice thereunder, this is to advise
you that nothing has come to our attention which causes us to believe that, the
Time of Sale Memorandum as of the date of the Purchase Agreement (except as to
the financial statements and related notes and the other financial and
accounting information, data and supporting schedules included therein or
omitted therefrom, as to which we express no belief) or the Final Memorandum as
of the date of the Purchase Agreement or as of the date hereof (except as to the
financial statements and related notes and the other financial and accounting
information, data and supporting schedules included therein or omitted
therefrom, as to which we express no belief) contained or contains any untrue
statement of a material fact or omitted or omits to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading. In
addition, we express no view as to the conveyance of the Time of Sale Memorandum
or the information contained therein to investors.

A-1-3

--------------------------------------------------------------------------------




EXHIBIT A-2
OPINION OF COMPANY’S GENERAL COUNSEL
The opinion of the general counsel of the Company, to be delivered pursuant to
Section 5(c) of the Purchase Agreement shall be to the effect that:

I am of the opinion that there are no legal or governmental proceedings pending
or, to my knowledge, threatened to which the Company or any of its subsidiaries
is a party or to which any of the properties of the Company or any of its
subsidiaries is subject other than proceedings fairly summarized in all material
respects in the Time of Sale Memorandum and proceedings which are not likely to
have a material adverse effect on the Company and its subsidiaries, taken as a
whole, or on the power or ability of the Company to perform its obligations
under the Purchase Agreement or the Securities.

















A-2-1

--------------------------------------------------------------------------------




EXHIBIT B
[FORM OF LOCK-UP LETTER]
_____________, 20__
Morgan Stanley & Co. LLC
Wells Fargo Securities, LLC
Credit Suisse Securities (USA) LLC


c/o Morgan Stanley & Co. LLC
1585 Broadway
New York, NY 10036
Ladies and Gentlemen:
The undersigned understands that Morgan Stanley & Co. LLC, Wells Fargo
Securities, LLC and Credit Suisse Securities (USA) LLC (the “Managers”) propose
to enter into a Purchase Agreement (the “Purchase Agreement”) with Post
Holdings, Inc., a Missouri corporation (the “Company”), providing for the
offering (the “Offering”) by the several Initial Purchasers, including the
Managers (the “Initial Purchasers”), of shares (the “Shares”) of the Series B
Cumulative Perpetual Convertible Preferred Stock, $0.01 par value, Liquidation
Preference, $100 per Share, of the Company (the “Securities”). The Securities
will be convertible into shares of the Common Stock, $.01 par value, of the
Company (the “Common Stock”). Capitalized terms used herein but not defined
shall have the meanings given to them in the Purchase Agreement.
To induce the Initial Purchasers that may participate in the Offering to
continue their efforts in connection with the Offering, the undersigned hereby
agrees that, without the prior written consent of Morgan Stanley & Co. LLC,
Wells Fargo Securities, LLC and Credit Suisse Securities (USA) LLC on behalf of
the Initial Purchasers, it will not, during the period commencing on the date
hereof and ending 90 days after the date of the final offering memorandum (the
“Restricted Period”) relating to the Offering (the “Final Memorandum”), (1)
offer, pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase, lend, or otherwise transfer or dispose of, directly or indirectly, any
shares of Common Stock beneficially owned (as such term is used in Rule 13d-3 of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), by the
undersigned or any other securities so owned convertible into or exercisable or
exchangeable for Common Stock, including the Securities or (2) enter into any
swap or other arrangement that transfers to another, in whole or in part, any of
the economic consequences of ownership of the Common Stock, whether any such
transaction described in clause (1) or (2) above is to be settled by delivery of
Common Stock or such other securities, in cash or otherwise. The foregoing
sentence shall not apply to, (a) transfers of shares of Common Stock or any
security convertible into Common Stock as a bona fide gift or through the laws
of succession, (b) distributions of shares of Common Stock or any security
convertible into Common Stock to limited partners or stockholders of the
undersigned, (c) transfers of shares of Common Stock or any security convertible
into Common Stock to any trust for the direct or indirect benefit of the
undersigned or the immediate family of the undersigned, provided that any such
transfer shall not involve a disposition for value; provided further that in the
case of any transfer or distribution pursuant to clause (a), (b), or (c), (A)
each donee, distributee, or transferee shall sign and deliver a lock up letter
substantially in the form of this letter and (B) no filing under Section 16(a)
of the Exchange Act, reporting a reduction in beneficial ownership of shares of
Common Stock, shall be required or shall be voluntarily made during the
Restricted Period, (d) the establishment of a trading plan pursuant to Rule
10b5-1 under the Exchange Act for the transfer of shares of Common Stock,
provided that (A) such plan does not provide for the transfer of

B-1

--------------------------------------------------------------------------------




Common Stock during the Restricted Period and (B) to the extent a public
announcement or filing under the Exchange Act, if any, is required of or
voluntarily made by or on behalf of the undersigned or the Company regarding the
establishment of such plan, such announcement or filing shall include a
statement to the effect that no transfer of Common Stock may be made under such
plan during the Restricted Period, (e) purchases of shares of Common Stock or
any security convertible into Common Stock pursuant to any option or warrant,
provided that, except with respect to shares of Common Stock or any security
convertible into Common Stock sold to pay the exercise price or exercise costs
or to satisfy tax obligations, the purchaser shall sign and deliver a lock up
letter substantially in the form of this letter, (f) surrenders of shares of
Common Stock or any security convertible into Common Stock to the Company in
payment of the exercise price of any options to purchase Common Stock or any
security convertible into Common Stock, or withholdings in respect of tax
obligations of shares of Common Stock or any security convertible into Common
Stock which was issuable upon such exercise, (g) sales or dispositions of shares
of Common Stock solely for the purpose of sufficiently covering tax obligations
which arise from the exercise or vesting of stock options or restricted stock
units, (h) pledges of shares of Common Stock or any security convertible into
Common Stock in connection with a bona fide loan transaction in which the
pledgee acknowledges in writing the undersigned’s obligations hereunder,
provided that (A) such pledge does not permit the pledgee, directly or
indirectly, to make any transfer during the Restricted Period and (B) no filing
under Section 16(a) of the Exchange Act, reporting a reduction in beneficial
ownership of shares of Common Stock, shall be required or shall be voluntarily
made during the Restricted Period, (i) transfers of shares of Common Stock or
any security convertible into Common Stock acquired in open market transactions
by the undersigned after the completion of the Offering contemplated by the
Purchase Agreement, provided that no filing under Section 16(a) of the Exchange
Act, reporting a reduction in beneficial ownership of shares of Common Stock,
shall be required or shall be voluntarily made during the Restricted Period, or
(j) tenders involving the acquisition of a majority of the Company’s Common
Stock or a majority the of the Company’s securities convertible into Common
Stock. In addition, the undersigned agrees that, without the prior written
consent of Morgan Stanley & Co. LLC, Wells Fargo Securities, LLC and Credit
Suisse Securities (USA) LLC on behalf of the Initial Purchasers, it will not,
during the Restricted Period, make any demand for or exercise any right with
respect to, the registration of any shares of Common Stock or any security
convertible into or exercisable or exchangeable for Common Stock, including the
Securities. The undersigned also agrees and consents to the entry of stop
transfer instructions with the Company’s transfer agent and registrar against
the transfer of the undersigned’s shares of Common Stock except in compliance
with the foregoing restrictions.

B-2



--------------------------------------------------------------------------------




For purposes of this agreement, “immediate family” shall mean any relationship
by blood, marriage or adoption, not more remote than first cousin. In addition,
notwithstanding the foregoing, the undersigned now has, and, except as
contemplated by clauses (a) through (j) above, for the duration of this
agreement will have, good and marketable title to the undersigned’s shares of
Common Stock or any security convertible into Common Stock, free and clear of
all liens, encumbrances, and claims whatsoever.
The undersigned understands that the Company and the Initial Purchasers are
relying upon this agreement in proceeding toward consummation of the Offering.
The undersigned further understands that this agreement is irrevocable and shall
be binding upon the undersigned’s heirs, legal representatives, successors and
assigns.
Whether or not the Offering actually occurs depends on a number of factors,
including market conditions. Any Offering will only be made pursuant to a
Purchase Agreement, the terms of which are subject to negotiation between the
Company and the Initial Purchasers. Notwithstanding anything herein to the
contrary, if the pricing of the Offering has not occurred prior to March 15,
2013, this agreement shall be of no further force or effect.


Very truly yours,
(Name)
(Address)




B-3

